                 IN THE UNITED STATES DISTRICT COURT

            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                 :
                                         :
                 v.                      :     1:21MJ61-1
                                         :
LAURA STEELE                             :


                          NOTICE OF APPEARANCE

      NOW COMES the United States of America by and through Matthew G.T.

Martin, United States Attorney for the Middle District of North Carolina, gives

Notice of Appearance of Counsel in the above-captioned case and states to the

Court the following:

      Graham T. Green is entering as entering as counsel in the case United

States v. Laura Steele, 1:21MJ61. He is also to be served with any electronic or

manual filings in this case.




        Case 1:21-mj-00061-JLW Document 9 Filed 02/26/21 Page 1 of 3
This the 26th day of February, 2021.

                              Respectfully submitted,

                              MATTHEW G.T. MARTIN
                              United States Attorney


                              /S/ GRAHAM T. GREEN
                              Assistant United States Attorney
                              NCSB #22082
                              United States Attorney's Office
                              Middle District of North Carolina
                              251 N. Main Street
                              Winston-Salem, NC 27101
                              Phone: 336/333-5351




                                2




  Case 1:21-mj-00061-JLW Document 9 Filed 02/26/21 Page 2 of 3
                           CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2021, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

      John D. Bryson, Esquire


                                      Respectfully submitted,

                                      /S/ GRAHAM T. GREEN
                                      Assistant United States Attorney
                                      NCSB #22082
                                      United States Attorney's Office
                                      Middle District of North Carolina
                                      251 N. Main Street
                                      Winston-Salem, NC 27101
                                      Phone: 336/333-5351




                                         3




        Case 1:21-mj-00061-JLW Document 9 Filed 02/26/21 Page 3 of 3
